Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 19 January 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 40) “…a first memory module comprising a first distributed controller coupled to a first plurality of memory devices, wherein the first distributed controller is configured to control access to the first plurality of memory devices, and wherein the first plurality of memory devices comprises a first memory device and a second memory device; a second memory module comprising a second distributed controller coupled to a second plurality of memory devices, wherein the second distributed controller is configured to control access to the second plurality of memory devices, and wherein the second plurality of memory devices comprises a third memory device; wherein the main controller is configured to control access to the first and second memory modules…wherein the first plurality of memory devices comprises more than one non-volatile memory technology; wherein the first memory device comprises three dimensional (3D) non-volatile memory technology selected from the group consisting of: single-level cell (SLC) flash, multi-level cell (MLC) flash, SLC resistive random-access memory (ReRAM), and MLC ReRAM; wherein the second memory device comprises 3D non-volatile memory technology selected from the group consisting of: 
 
[Claims 41-52, 66 indicated allowable by virtue of depending from and incorporating the subject matter of claim 40.]

(Claim 53) “…a first memory module comprising a first distributed controller coupled to a first plurality of memory devices, wherein the first distributed controller is configured to control access to the first plurality of memory devices, wherein the first plurality of memory devices comprises a first memory device and a second memory device; a second memory module comprising a second distributed controller coupled to a second plurality of memory devices, wherein the second distributed controller is configured to control access to the second plurality of memory devices, and wherein the second plurality of memory devices comprises a third memory device; wherein the 

[Claims 54-63, 67 indicated allowable by virtue of depending from and incorporating the subject matter of claim 53.]	

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 19 January 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137